Nelson, Ch. J.
concurred with the chancellor respecting the jurisdiction of courts of equity in cases of this kind, but expressed no opinion as to the legality of the governor’s act in appointing the respondent to perform the duties of flour inspector.
*260Root, senator, also concurred with the chancellor on the question of jurisdiction, but dissented from him as to the legality of the respondent’s appointment.
On the question being put “ Shall this decree be reversed ?” all the members of the court present who heard the argument, eighteen in number, voted for affirming.
Decree affirmed.